Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 10, 2015

The Court of Appeals hereby passes the following order:

A16A0070. PRITCHARD v. DISCOVER BANK.

      It appearing that appellant, pro se, did not file an enumeration of error and brief
as required by the Rules of the Court of Appeals;
      It also further appearing that appellant was directed by order of this Court dated
November 3, 2015, to file an enumeration of error and brief no later than November
13, 2015, or the appeal would be subject to dismissal unless good and sufficient cause
for the failure to file was timely communicated to this Court;
      It also further appearing that appellant did not comply with this order;
      Therefore, it is hereby ordered that this appeal is DISMISSED pursuant to
Court of Appeals Rules 13, 22 (a) and 23 (a). See Whittle v. State, 210 Ga. App. 841,
842 (437 SE2d 842) (1993).



                                        Court of Appeals of the State of Georgia
                                                                             12/10/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.